ACCEPTED
                                                                                         03-15-00154-CR
                                                                                                 8370808
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/28/2015 10:08:26 AM
                           03-15-00154-CR                                              JEFFREY D. KYLE
                                                                                                  CLERK
                   IN THE THIRD COURT OF APPEALS
                       FOR THE STATE OF TEXAS
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
FRANK BROWN                                                         AUSTIN, TEXAS
Appellant,                                                     12/28/2015 10:08:26 AM
                                                                  JEFFREY D. KYLE
                                                                        Clerk
vs.
                                              No. 14-200998
STATE OF TEXAS
Appellee.

          MOTION FOR EXTENSION OF DEADLINE FOR FILING
                       APPELLANT’S BRIEF

      Defendant Frank Brown, through attorney of record, Mr.

Shannon Hooks, hereby moves this court to allow Defendant’s counsel an

additional 30 days to file Appellant’s Brief in this case for the following

reason:

      Counsel needs more time to review the trial transcripts in thiscase to

ensure that the best possible outcome is achieved for the Appellant.

Appellant has described several complex legal issues which relate to the

trial. Counsel wants to be able to fully research each issue. The District.

Attorney’s office has informed counsel that they have no objection to this

Motion for an extended deadline.
                                Respectfully submitted,
                                /s/Shannon Hooks
                                Shannon C. Hooks #24045001
                                Attorney for Appellant
                                6910 Hart Lane #510
                                Austin, Texas 78731
                                Shannonhooks@sbcglobal.net

       I hereby certify that a true and exact copy of the foregoing has been
sent to the Travis County District Attorney’s Office by U.S. Mail, at P.O.
Box 1748, Austin, Texas 78767 on this 30th day of December, 2015.

                                /s/Shannon Hooks